This action was instituted by J. W. Armstrong against Baker Clayton by application and affidavit for distress warrant, as landlord, for $300 rents, and for $250 for moneys and supplies furnished defendant as tenant, to make secure and market the crop grown on certain premises of plaintiff. Article 5479, R.C.S.
The warrant was issued returnable to the county court, as provided in article 5481, R.C.S. (R.S.) Texas.
Defendant answered by general denial, and by set-off and cross-action composed of several items aggregating over $1,000.
The cause was submitted upon special issues, and the verdict of the jury found several amounts due defendant, aggregating more than $1,000. The court rendered judgment for defendant in the sum of $371.86, from which this appeal.
The appellant urges here that the counterclaim of defendant was beyond the jurisdiction of the county court, and for that reason the court was without jurisdiction to determine it. This is well taken. Gimbel et al. v. Gomprecht et al., 89 Tex. 497, 35 S.W. 470; Gulf C.  S. F. Ry. Co. v. Hamrick (Tex.Civ.App.) 231 S.W. 166; Cox v. Overton (Tex.Civ.App.)240 S.W. 642.
The case is therefore reversed and remanded.